Title: To George Washington from Robert Dinwiddie, 15 March 1754
From: Dinwiddie, Robert
To: Washington, George



Sir
Mar. 15th 1754

Yr two Letters of the 3d & 7th Currt I recd & the enclos’d from Messrs Trent & Cresap. I am surpriz’d from their Letters that the French are so early expected down the Ohio; which I think makes it necessary for You to march what Soldiers You have enlisted immediately to the Ohio, & escort some Waggons, with the necessary Provisions; Colo. Fry to march with the others as soon as possible. I shall send three Sloops with Recruits from York, James River, & the Eastern Shoar, so that I hope the Number of Men will be fully Compleated. By the first of these Sloops, I shall send 24 more Tents, which is all that’s to be had here. Picks, Cutlasses, or Halberts, none in the Magazine; so the Officers must head their Comps. with small Arms.
I have no Objection to the Soldiers being in an uniform Dress, on the Head You propose, but I am perswaded You have not Time to get them made, unless to be sent after You; in that Case, Care shd be taken of buying the Cloth at the cheapest rate—The Soldiers are to be pd from the Day they were enlisted, ’til the Day they march, after that every two Mos. to be pd by Mr Carlyle at Alexa. on producing a Certificate from the Comdg Officer & their Capt. which Certificate will be a Voucher to Mr Carlyle, & he will be supplied accordingly. Mr Muse was with me this Day, & will soon be at Alexa. I have appointed him Majr at 10/ ⅌ Day; & enclos’d You have a Como. for Lieut.

Colo. pay 12/ ⅌ Day, without any Trouble of Comanding a Compa.—I have sent to the Treasurer for Money, if he disappoints me, I shall nevertheless send You some immediately, which You may expect in 24 Hours after this Messenger. I recommend to You Dispatch to be with Capt. Trent if possible before the French come down the river; send a Runner before You for Intelligence that You may not meet with any Surprize. I hope the Colonies to the Nowd will assist Us.
His M[ajest]y has order’d two Independt Comps. from NY: & one from Carolina, to come here to be under my Comd—I have sent Expres[se]s for their immediate coming here, wn they arrive I propose sending them out to the Ohio. I wd gladly hope, as Capt. Trent has begun to build a Fort at Allegany, that the French will not immediately disturb us there; & wn our Forces are properly collected we shall be able to keep Possession, & drive the French from the Ohio. I hope the Cherokees and Catawbas are there by this Time. I intreat You to be diligent in Yr March, take wt Officers You see proper that are at Alexa., & keep up a good, Dicipline, ’till Colo. Fry joins You: He has my Orders to choose a Court Martial, to peruse the Articles of War, & select from them such the Court may think proper for the Dicipline of the Men.
Pray God preserve You, & grant Success to our just Designs. I am most Sincerely Sr Yr Friend & hble Servt
